Citation Nr: 1008316	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service from May 1948 to May 1952.  

By its decision of August 2008, the Board of Veterans' 
Appeals (BVA or Board), in pertinent part, denied the 
Veteran's claim for service connection for hearing loss of 
the left ear.  An appeal was then taken to the United States 
Court of Appeals for Veterans Claims (Court), and the parties 
to that appeal jointly moved the Court to vacate the Board's 
August 2008 decision and remand the matter to the Board for 
further consideration.  The basis of the parties' motion was 
that an opinion furnished by a VA audiologist in August 2006 
was without an accurate factual basis.  By its order, dated 
in September 2009, the Court granted the parties' motion 
thereby vacating the earlier Board decision and remanding the 
file to the Board for further review.  The Veteran's claims 
folder has since been returned to the Board for additional 
consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran has furnished sworn testimony that he was aware 
of hearing loss of his left ear in service and in the years 
following service, but was unable to afford the costs to 
undergo evaluation and treatment, including a hearing aid.  
He has testified as well that a VA medical professional told 
him in or about October 1989 that his left ear hearing loss 
was attributable to the jet engine noise to which he was 
exposed while in service.  He also credibly describes his 
inservice exposure to excessive noise levels without adequate 
hearing protection as part of his duties as an aircraft 
mechanic, and given that the Veteran's service personnel and 
treatment records are unavailable for review through no fault 
on his part, the existence of inservice acoustic trauma is 
conceded.  

Moreover, where service records are unavailable, as in this 
instance where VA has entered a formal determination as to 
their unavailability, the Board recognizes that there is a 
"heightened" duty to assist the Veteran in seeking evidence 
supportive of the Veteran's entitlement to the benefit sought 
on appeal.  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed").

Given the foregoing, and inasmuch as the record verifies the 
current existence of hearing loss of the left ear meeting the 
criteria of 38 C.F.R. § 3.385 from at least October 1989, 
there is presented a need to obtain VA treatment records 
compiled in or about October 1989 and January 1992, when VA 
audiograms were conducted, and to afford the Veteran an 
examination that includes an opinion as to the likely 
etiology of his hearing loss involving the left ear.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

1.  Obtain all VA treatment records, not 
already on file, pertinent to the 
evaluation and treatment of hearing loss 
dating to the 1980s, including those 
records compiled at the Ear, Nose, and 
Throat and Audiology Clinics at the VA 
Medical Center in Phoenix, Arizona, and 
in particular, those clinical records 
developed at the approximate times of 
known VA audiograms of October 31, 1989, 
and January 17, 1992.  Once obtained, 
such records should be associated with 
the evidence already contained within the 
Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran an in 
order to ascertain the relationship, if 
any, between his claimed hearing loss of 
the left ear and the conceded inservice 
acoustic trauma.  Following a review of 
the claims file, as well as the 
examination and any tests that are deemed 
necessary, the examiner should address 
the following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
hearing loss of his left ear 
had its onset during his period 
of active duty from May 1948 to 
May 1952 or is otherwise 
related to any incident 
thereof, including acoustic 
trauma as an aircraft mechanic?  
The examiner should note 
specifically that the currently 
constituted record demonstrates 
the existence of hearing loss 
for VA purposes as of October 
31, 1989.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



